Case 2:21-cv-11692-ES-CLW Document 4 Filed 07/02/21 Page 1 of 2 PageID: 38
 Case 2:21-cv-11692-ES-CLW Document 4
                                    3 Filed 07/02/21
                                            07/01/21 Page 2 of 2 PageID: 39
                                                                         37



July 1, 2021
Page 2




AGREED AND CONSENTED TO BY:

s/ Othiamba Lovelace                              s/ Debra A. Clifford
Othiamba Lovelace, Esq.                           E. Evans Wohlforth, Jr.
TOBIA & LOVELACE, ESQS., LLC                      Debra A. Clifford
5 Sicomac Road, Suite 177                         GIBBONS P.C.
North Haledon, NJ 07508                           One Gateway Center Newark, NJ 07102
Tel: (973) 568-5800                               Tel: (973) 596-4500
otlovelace@tobialovelaceesqs.com                  Fax: (973) 596-0545
                                                  Dclifford@gibbonslaw.com
Attorneys for Plaintiff
Ronald L. Tobia                                   Attorneys for Defendant
                                                  Cigna Health and Life Insurance Company



IT IS SO ORDERED on this ____ day of July 2021.


___________________________________
Honorable Esther Salas, U.S.D.J.
